Exhibit 99.1 NEWS RELEASE ICF International Reports First Quarter 201 5 Results ● Revenues Increased 12 Percent to $274 Million ● Commercial Revenue Increased 48 Percent, Driven by Organic and Acquisition Growth in Digital Services ● Federal Government Revenue Flat, Aligned with Expectations ● Non-GAAP Diluted EPS Was $0.54 ( 1 ) ; Diluted GAAP EPS Was $0.40 ● Contract Wins Were $266 Million, up 46 Percent FOR IMMEDIATE RELEASE: Investor Lynn Morgen, MBS Value Partners, lynn.morgen@mbsvalue.com , + C ontacts: Betsy Brod, MBS Value Partners, betsy.brod@mbsvalue.com +1.212.750.5800 Company I nformation C ontact: Steve Anderson , steve.anderson@icfi.com +1.703.934.3847 FAIRFAX, Va. (May 7, 2015) ICF International, Inc. (NASDAQ:ICFI), a leading provider of consulting services and technology solutions to government and commercial clients, reported results for the first quarter ended March 31, 2015. First Quarter 2015 Results “Our first quarter started slowly, but we have seen a pickup in business across several of our key markets, which gives us confidence that we will continue to improve significantly in the second quarter and sustain that performance for the rest of the year. “We were pleased with the first quarter performance of our commercial digital services business, which posted substantial revenue growth attributed to the contribution of our Olson acquisition and the strong organic growth of our legacy digital services business. Together, digital services accounted for 45 percent of total first quarter commercial revenues,” said ICF Chairman and Chief Executive Officer Sudhakar Kesavan. “There were two unexpected issues that caused first quarter financial results to be below our expectations. First, certain of our commercial advisory businesses faced contract delays and challenges in the first quarter. Second, we experienced project timing issues in our international government business that reduced its revenue performance, although we expect to re-capture a portion of that work in the second half of this year. The lower utilization rates associated with deferred spending in these areas reduced our EBITDA margin performance in the first quarter. We have reduced the midpoint of our full year revenue and EPS guidance ranges to reflect the slow start to 2015. (1
